DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (US Pub no. 2014/0110659 A1)
Regarding claim 1, Murase et al discloses an integrated circuit (IC) (fig. 1)comprising a memory cell, wherein the memory cell comprises: a lower electrode(105); a high k dielectric layer (40) overlying the lower electrode(105), wherein the high k dielectric layer(40) has a peripheral region (106xb)with a first concentration of crystalline defects and further has a central region (106xa)with second concentration of crystalline defects less than the first concentration[0331][0345]; and an upper electrode (107)overlying the high k dielectric layer(40); wherein the lower electrode(105) has an electrode sidewall, wherein a top edge of the electrode sidewall and a bottom edge of the electrode sidewall underlie a boundary at which the central(106xa) and peripheral regions (106xb)directly contact.

Regarding claim 6, Murase et al discloses wherein the peripheral region (106xb) has a ring-shaped top layout surrounding the central region (106xa) (fig. 1b).
Claim(s) 8, 10, & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US Pub no 2015/0311435 A1).
Regarding claim 8, Liu et a discloses An integrated circuit (IC) comprising a memory cell(fig. 1 and fig. 2), wherein the memory cell comprises: a lower electrode (109); a data storage layer (113)overlying the lower electrode(109), wherein the data storage layer (113) has plasma etch damage (112) extending laterally into the data storage layer (113) from a storage sidewall of the data storage layer (113) toward a center of the data storage layer (113), and wherein the plasma etch damage (112)extends laterally into the data storage layer from the storage sidewall by a damage distance (fig. 2); and an upper electrode (125)overlying the data storage layer (113); wherein the lower electrode (109a of 109) has an electrode sidewall underlying the data storage layer (113), and wherein the electrode sidewall neighbors the storage sidewall and is laterally offset from the storage sidewall by about the damage distance  (fig. 1).
Regarding claim 10, Liu et al discloses wherein the plasma etch damage includes defects in a crystalline lattice of the data storage layer(113) [0024].
.

Claim(s)15-17 , 19, & 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (US Pub no. 2013/0149815 A1)
Regarding claim 15, Murase et al discloses an integrated circuit (IC) (fig. 9c)comprising: a lower wire (301); a lower insulating layer(302) overlying the lower wire (301); a first via (304)extending through the lower insulating layer (302) to the lower wire (301); a lower electrode (305)overlying the first via(304); a dielectric layer (308/306)overlying the lower electrode(305), wherein the dielectric layer (308/306) has a threshold amount of crystalline damage at a first region(308) of the dielectric layer, but not at a second region(306) of the dielectric layer that directly contacts the first region(308); an upper electrode (307)overlying the dielectric layer(308/306); and wherein a width of the lower electrode(305) is about a same as that of the second region (306)of the dielectric layer (fig. 9c).
Regarding claim 16, Murase et al discloses wherein the first region (308) of the dielectric layer (308/306)extends laterally in a closed path to surround the second region (306)of the dielectric layer (fig 9c).
Regarding claim 17, Murase et al discloses wherein the first and second regions (308/306)of the dielectric layer directly contact at an interface, and wherein a bottom corner of the lower electrode(305) directly is about even with the interface (fig. 9c).

Regarding claim 20, Murase et al discloses wherein the threshold amount of crystalline damage is formed at the first region (308)of the dielectric layer by plasma processing performed during patterning of the dielectric layer [0157][0188].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Pub no. 2014/0110659 A1) in view of Sung (US Pub no. 2016/0268505 A1). 
Regarding claim 2, Murase et al discloses all the claim limitations of claim 1 but fails to teach wherein the electrode sidewall is concave and arcs continuously from the top edge to the bottom edge.
However, in the same endeavor, Sung et al discloses an electrode (106) sidewall is concave and arcs continuously from the top edge to the bottom edge [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize data retention and endurance performance.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Pub no. 2014/0110659 A1) in view of Liu (US Pub no 2015/0311435 A1).
Regarding claim 3, Murase et al discloses all the claim limitations of claim 1 but fails to teach wherein the lower electrode and the high k dielectric layer collectively have a T-shaped profile.
Liu et al discloses a RRAM structure having a T-shaped profile with a RRAM dielectric layer (113) and bottom electrode (109(109a/109b))   (fig. 12-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murase et al with forming a two layer bottom electrode resulting in a t-shape profile of Liu et al to provide diffusion barrier characteristics
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Pub no. 2014/0110659 A1) in view of Hsieh (US Patent 9,431603 B1)
Regarding claim 5, Murase et al discloses all the claim limitations of claim 1 but fails to teach further comprising: a substrate; and a plurality of wires and a plurality of vias stacked on the substrate, wherein the plurality of wires comprises a pair of electrode wires and a pair of electrode vias, wherein the memory cell is between the electrode wires and is between the electrode vias, and wherein the electrode vias extend respectively from the electrode wires respectively to the lower and upper electrodes.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub no 2015/0311435 A1).in view of Hsieh (US Patent 9,431603 B1)
Regarding claim 13, .Liu et  al discloses all the claim limitations of claim 8 but fails to teach further comprising: a pair of wires; and a pair of vias; wherein the memory cell is between the vias and the vias extend respectively from the wires respectively to the lower and upper electrodes.
However, Hsieh et al discloses a pair of wires (202a-202d/224); and a pair of vias (222a-222c/122); wherein the memory cell (111)is between the vias and the vias extend respectively from the wires respectively to the lower and upper electrodes (106 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu et al with the teachings of Hsieh et al to allow for electrical connection.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Pub no. 2013/0149815 A1) in view of Dang  (US Pub no. 2016/0064664 A1).
Regarding claim 18, Murase et al discloses all the claim limitations of claim 15 but fails to teach wherein the IC further comprises: an upper insulating layer covering the upper electrode and the lower insulating layer, and further contacting an electrode sidewall of the lower electrode that underlies the dielectric layer; wherein the dielectric layer juts out over and contacts the upper insulating layer.
However, Dang et al discloses an upper insulating layer (118)covering an upper electrode (132) and a lower insulating layer (108), and further contacting an electrode sidewall of the lower electrode (114/116)that underlies a dielectric layer; wherein the dielectric layer juts out over and contacts the upper insulating layer (118) (fig. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murase et al with an upper insulating as taught by Dang et al to encapsulate the RRAM cell.

Allowable Subject Matter
Claims 7, 9, 12, & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art of record fails to teach further comprising:
an insulator layer covering the memory cell and conforming to a profile of the memory cell, wherein the insulator layer wraps around a bottom corner of the high k dielectric layer and protrudes from the bottom comer to the electrode sidewall, and wherein the insulator layer has a substantially uniform thickness throughout.
With regards to claim 9, the prior art of record fails to teach wherein a top edge of the electrode sidewall and a bottom edge of the electrode sidewall are both laterally offset from the storage sidewall by about the damage distance.
With regards to claim 12, the prior art of record fails to teach further comprising: an insulator layer covering the memory cell; and an interconnect dielectric layer covering the insulator layer and having a protrusion protruding under the data storage layer towards the electrode sidewall; wherein the insulator layer wraps around the protrusion to separate the protrusion from the electrode sidewall.
With regards to claim 14, the prior art of record fails to teach wherein the lower electrode and a bottom via of the pair of vias are defined by a common metal layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.